Case: 17-30951      Document: 00514515923         Page: 1    Date Filed: 06/18/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-30951                            June 18, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
ROBERT WEISLER, III,

                                                 Plaintiff - Appellant
v.

JEFFERSON PARISH SHERIFF'S OFFICE; NEWELL NORMAND,
Jefferson Parish Sheriff; DAVID MICHEL, Officer; TRAVIS ENCLARD,
Officer; JULIO ALVARADO, Officer; MIKE LEYVA, Officer; RUSSELL
VARMALL, Officer; BLAKE HOLLIFIELD, Officer,


                                                 Defendants - Appellees




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:16-CV-14582


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Robert Weisler, III, was pulled over and arrested while driving his white
Ford Crown Victoria with darkly tinted windows. Although he was initially
charged with impersonating a police officer and possession of a controlled



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30951     Document: 00514515923     Page: 2   Date Filed: 06/18/2018



                                  No. 17-30951
substance, he ultimately pleaded guilty only to a violation of Louisiana’s
window-tint statute and paid a fine. He sued under 42 U.S.C. § 1983, alleging
an unlawful arrest in violation of the Fourth Amendment. The district court
ultimately granted summary judgment on the basis of qualified immunity after
it determined that the officers had probable cause to arrest based on a violation
of the window-tint statute. We AFFIRM.
                                        I.
      Robert Weisler, III, is a 55-year-old former police officer. In September
2015, two officers pulled him over for a traffic stop. Weisler was driving a white
Ford Crown Victoria with windows tinted dark enough that the officers could
not see inside. Once Weisler rolled down his window, the officers saw
additional items that raised their suspicion that he was impersonating a police
officer. The officers saw a computer stand, an emergency light on the front
dashboard, an emergency siren in the front grill, and what appeared to be
tactical equipment. They also noticed that Weisler was wearing a hat
emblazoned with the word “S.W.A.T.” The officers asked Weisler if he was “a
26”—that is, a law enforcement officer—and Weisler responded that he was
and produced identification for two different law enforcement agencies.
Weisler later admitted that he was retired.
      After verifying that Weisler had resigned from his last law enforcement
job, the officers placed him under arrest. Weisler then spent roughly a day-
and-a-half in jail; he was released due to overcrowding. He was charged with
impersonating a police officer, La. R.S. § 14:112, possession of a controlled
dangerous substance, La. R.S. § 40:967, and illegal window tint, La. R.S.
§ 32:361.1. The impersonation and controlled-substance charges were dropped.
Weisler pleaded guilty to the window-tint charge and paid the attendant fine.




                                        2
      Case: 17-30951     Document: 00514515923         Page: 3    Date Filed: 06/18/2018



                                      No. 17-30951
       Weisler then sued under 42 U.S.C. § 1983 alleging violations of his
Fourth, Fifth, Eighth, 1 and Fourteenth Amendment rights. He named as
defendants the officers involved in his arrest, the officers who helped to prepare
the police report, the officers at the parish jail, the sheriff of Jefferson Parish,
the president of Jefferson Parish, and Jefferson Parish itself. He named all
defendants in their personal and official capacities. The district court
dismissed Jefferson Parish and its president as parties and ultimately granted
summary judgment in favor of all other defendants.
                                            II.
       We review the district court’s grant of summary judgment de novo.
Kariuki v. Tarango, 709 F.3d 495, 501 (5th Cir. 2013). In doing so, we view the
facts in the light most favorable to the nonmovant and draw all reasonable
inferences in that party’s favor. Id. The ultimate question we ask is whether
there exists any “genuine dispute as to any material fact” that warrants a trial.
Fed. R. Civ. P. 56(a). If not, then “[t]he court shall grant summary judgment.”
Id.
       The district court granted summary judgment on the basis of qualified
immunity. Qualified immunity shields government officials from suits for
damages unless a plaintiff shows “(1) that the official violated a statutory or
constitutional right, and (2) that the right was ‘clearly established’ at the time
of the challenged conduct.” Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011). For a
right to be clearly established, the relevant legal authorities must put the
officer on notice that his or her particular conduct was unlawful. See Kinney v.
Weaver, 367 F.3d 337, 349-50 (5th Cir. 2004) (en banc). This does not require
that “the very action in question has previously been held unlawful,” merely



       1 Weisler’s complaint alleges that the defendants violated his Eighteenth Amendment
rights, but the district court found that he intended to allege Eighth Amendment violations.
                                             3
     Case: 17-30951       Document: 00514515923          Page: 4     Date Filed: 06/18/2018



                                       No. 17-30951
that a reasonable officer would understand that his or her conduct was
unlawful. Id. at 350 (quoting Anderson v. Creighton, 483 U.S. 635, 640 (1987)).
If reasonable officers could disagree on the lawfulness of the defendant’s
actions, then the officer is entitled to qualified immunity. Haggerty v. Tex. S.
Univ., 391 F.3d 653, 655 (5th Cir. 2004). When a defendant pleads qualified
immunity, the plaintiff bears the burden of negating it. McClendon v. City of
Columbia, 305 F.3d 314, 323 (5th Cir. 2002) (en banc).
                                             III.
       On appeal, Weisler raises three purely legal issues. We reject each of his
claims of error.
                                              A.
       According to Weisler, it is clearly established that the Fourth
Amendment prohibits arrests for noncriminal regulatory offenses. 2 Because
the Louisiana window-tint statute is, in Weisler’s view, a regulatory offense,
any reasonable officer would have understood that the Fourth Amendment
prohibited arresting Weisler for violating it.
       Weisler is wrong on both fronts. As an initial matter, he fails to cite any
cases from this circuit holding that an arrest for a noncriminal regulatory
offense violates the Fourth Amendment. Moreover, as this court recently made
clear, the Fourth Amendment does not limit arrests to criminal law violations. 3
See City of El Cenizo v. Texas, No. 17-50762, 2018 WL 2121427, at *13 (5th Cir.
May 8, 2018) (published opinion). “Courts have upheld many statutes that



       2  Weisler appeals the dismissal of only his Fourth Amendment false arrest claim. As
a result, he has abandoned the remainder of his claims. Cf. Crose v. Humana Ins. Co., 823
F.3d 344, 351 n.5 (5th Cir. 2016) (“We have consistently held that failure to brief an issue in
the opening brief abandons that issue on appeal.”).
        3 City of El Cenizo overruled the sole in-circuit district court case on which Weisler

relies. See 2018 WL 2121427, at *13 n.22 (“disavow[ing]” Mercado v. Dallas County, 229 F.
Supp. 3d 501 (N.D. Tex. 2017)).
                                              4
    Case: 17-30951     Document: 00514515923      Page: 5   Date Filed: 06/18/2018



                                  No. 17-30951
allow seizures absent probable cause that a crime has been committed.” Id.
(collecting cases). Accordingly, it was by no means clearly established at the
time of Weisler’s arrest that the Fourth Amendment allows arrests only on
probable cause of a criminal offense. See id. If anything, Supreme Court
caselaw would have suggested to the officers that the Fourth Amendment did
not stop them from arresting Weisler for a minor traffic offense, see Atwater v.
City of Lago Vista, 532 U.S. 318, 354 (2001)—even if state law prohibited them
from doing so, see Virginia v. Moore, 553 U.S. 164, 171-73, 176 (2008).
      Even were that not so, the Supreme Court of Louisiana has described the
window-tint statute as “regulating the tinting of car windows and providing
criminal penalties and fines for infractions.” State v. White, 1 So. 3d 439, 442
(La. 2009) (emphasis added) (citing La. R.S. 32:361.1); see also State v. Wyatt,
775 So. 2d 481, 483 (La. Ct. App. 2000) (“LSA–R.S. 32:361.1 provides
restrictions on how darkly windows of a car may be tinted, and provides
criminal penalties . . . .” (emphasis added)); State v. Dillon, 670 So. 2d 278, 282
(La. Ct. App. 1996) (describing a “violation of the tint law” as “a criminal
offense”). Far from it being clear that a violation of the window-tint statute was
a non-criminal, regulatory offense, if anything just the opposite was clear.
Given that the state’s courts have repeatedly characterized a violation of the
window-tint statute as criminal, a reasonable officer could have believed that
the Fourth Amendment did not prohibit him or her from arresting a person for
violating it.
      As such, it was not clearly established at the time of Weisler’s arrest that
the Louisiana window-tint statute was a non-criminal offense or that the
Fourth Amendment prohibited arrests for such offenses. A reasonable officer
who arrested a person under similar circumstances could have believed that
he or she could legally do so.


                                        5
    Case: 17-30951    Document: 00514515923     Page: 6   Date Filed: 06/18/2018



                                 No. 17-30951
                                       B.
      Weisler’s two remaining arguments may be quickly rejected. He argues
that courts should consider officers’ actual reasons for making arrests in the
qualified immunity analysis and that the qualified immunity doctrine is
contrary to § 1983. Essentially, he is arguing that Whren v. United States, 517
U.S. 806 (1996), and Harlow v. Fitzgerald, 457 U.S. 800 (1982), should be
overruled. That we cannot do. The Supreme Court has reserved for itself “the
prerogative of overruling its own decisions.” Rodriguez de Quijas v.
Shearson/Am. Exp., Inc., 490 U.S. 477, 484 (1989); cf. State Oil Co. v. Khan,
522 U.S. 3, 20 (1997) (holding that court of appeals was correct to apply
Supreme Court precedent despite its “infirmities, [and] its increasingly
wobbly, moth-eaten foundations” (alteration in original)).
      Moreover, neither argument is properly before this court on appeal.
Weisler argued in the district court that the window-tint violation is not an
arrestable offense and that he was therefore actually arrested for
impersonation of a police officer. Yet, he never argued that the Supreme Court
should overrule its objective reasonableness approach and take into account
officers’ subjective intent—indeed, he did not so much as cite Whren or a case
following it. And nowhere in his district court briefing did he argue that the
qualified immunity doctrine contravenes § 1983.
      To preserve an argument for appeal, a party must “press” the argument,
meaning that it must “clearly identify[] a theory as a proposed basis for
deciding the case.” United States v. Scroggins, 599 F.3d 433, 447 (5th Cir. 2010)
(emphasis added) (quoting Knatt v. Hosp. Serv. Dist. No. 1, 327 F. App’x 472,
483 (5th Cir. 2009)). “[M]erely ‘intimat[ing]’ an argument is not” enough. Id.
(alteration in original) (quoting Knatt, 327 F. App’x at 483). “Pressing” an
argument also generally entails identifying “any relevant Fifth Circuit cases.”
Id. (quoting Knatt, 327 F. App’x at 483). Weisler—who was represented by
                                       6
    Case: 17-30951    Document: 00514515923     Page: 7   Date Filed: 06/18/2018



                                 No. 17-30951
counsel in the district court and still is on appeal—did not “press” any of these
arguments below and thus cannot raise them for the very first time on appeal.
                                      IV.
      For the foregoing reasons, we AFFIRM the judgment of the district court.




                                       7